        Case 2:20-cv-00143 Document 1 Filed on 05/26/20 in TXSD Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

CATHOLIC LIFE INSURANCE UNION                      §
                                                   §
Plaintiff,                                         §
                                                   §                            2:20-cv-00143
v.                                                 §                CASE NO._______________
                                                   §
BRIDGETTE BALDWIN, an individual,                  §
and MOD FUNDING, INC., d/b/a WE                    §
FUND FUNERALS, a corporation,                      §
                                                   §
Defendants.                                        §


CATHOLIC LIFE INSURANCE UNION’S COMPLAINT IN INTERPLEADER AND/OR
                   FOR DECLARATORY JUDGMENT

         Catholic Life Insurance Union ("Catholic Life") files its files this Complaint in

Interpleader and/or for Declaratory Relief and would respectfully show as follows:

                                          I.      PARTIES

         1.       Plaintiff/Stakeholder Catholic Life is a Texas corporation with its principal place

of business in Texas.

         2.       Defendant/Claimant Bridgette Baldwin ("B. Baldwin") is a citizen of Texas. She

may be served at 1518 Howard, Elmer, Louisiana 71424.

         3.       Upon information and belief, Defendant MOD Finding, Inc. d/b/a We Fund

Funerals ("We Fund Funerals") is a company organized and existing under the laws of Florida

with its principal place of business located in Hollywood, Florida. We Fund Funerals has

purposefully availed itself of the privileges and benefits of conducting business in Texas by

engaging in business in Texas with a Texas resident. See T EX. CIV. PRAC. & REM. CODE

§17.042(1). We Fund Funerals may be served by serving the Texas Secretary of State, 1019



Complaint in Intervention                                                                       Page 1



52944660;1
        Case 2:20-cv-00143 Document 1 Filed on 05/26/20 in TXSD Page 2 of 6



Brazos Street, Austin, Texas 78701, as agent for service because We Fund Funerals engages in

business in Texas but does not maintain a regular place of business in Texas or a designated

agent for service of process, and this suit arose from Defendant’s business in Texas. See TEX.

CIV. PRAC. & REM. CODE §§17.044(b), 17.045. The Texas Secretary of State may serve We

Fund Funerals through its registered agent for service of process in Florida, David Berger, 2750

N 29th Avenue, Suite 200, Hollywood, FL 33020.

                                       II.      JURISDICTION

         4.       Catholic Life brings this Complaint in Interpleader pursuant to 28 U.S.C. § 1335.

Jurisdiction is proper because it involves a dispute between adverse claimants to a $25,000

annuity which is in excess of the $500 jurisdictional minimum required by 28 U.S.C. § 1335.

         5.       The adverse claimants are minimally diverse: they are citizens of the State of

Texas and the State of Florida.

         6.       Catholic Life also brings a related declaratory judgment action pursuant to the

supplemental jurisdiction statute, 28 U.S.C. § 1367.

                                             III.   VENUE

         7.       Venue is proper in this district under 28 U.S.C. § 1391, as a substantial part of the

events herein occurred Corpus Christi, Texas and this is where the property is located.

             8.    Venue alternatively is proper in this district as one of the Claimants resides here.

                                             IV.    FACTS

A.       Annuity Contract #CTX184313

         9.       On or about June 31, 2006, in exchange for $500.00, Catholic Life issued annuity

contract #CTX184313 to Donnie Baldwin ("D. Baldwin").

         10.      Annuity #CTX184313 had a face value of $25,000.00.



Complaint in Intervention                                                                          Page 2



52944660;1
        Case 2:20-cv-00143 Document 1 Filed on 05/26/20 in TXSD Page 3 of 6



         11.      B. Baldwin was listed as the primary beneficiary of Annuity #CTX184313, with

no contingent beneficiaries listed.

         12.       Annuity #CTX184313 did not have any beneficiary changes requested by D.

Baldwin after its issuance.

B.       The Dispute

         13.      On December 13, 2019, D. Baldwin passed away.

         14.      On December 17, 2019, Catholic Life was advised of D. Baldwin's death by B.

Baldwin.

         15.      On December 19, 2019, Catholic Life received a facsimile from We Fund

Funerals attaching an Irrevocable Assignment and Power of Attorney ("Assignment"), allegedly

signed by B. Baldwin and a representative of Eternal Rest Funeral Home and notarized the same

day. The Assignment purported to assign $24,780.00 of Annuity #CTX184313 to We Fund

Funerals for services provided/to be provided for the funeral of D. Baldwin.

         16.      The same day, a representative of Catholic Life spoke to a representative of We

Fund Funerals regarding the assignment, and advised that an original death certificate had not yet

been received by Catholic Life.

         17.      On December 23, 2019, a representative of Catholic Life spoke with B. Baldwin,

and advised her of the Assignment it had received. B. Baldwin claimed the Assignment was

invalid, and requested Catholic Life not release the funds to We Fund Funerals.

         18.      Over the course of the next several months, Catholic Life attempted to clarify

certain issues with the competing claims, including whether B. Baldwin was still being

represented by an attorney and/or was still contesting the Assignment.




Complaint in Intervention                                                                    Page 3



52944660;1
         Case 2:20-cv-00143 Document 1 Filed on 05/26/20 in TXSD Page 4 of 6



          19.      Since receiving notice of the dispute between B. Baldwin and We Fund Funerals,

Catholic Life has not paid out any of the 24,780.001 in death benefits accrued under Annuity

#CTX184313 and Catholic Life continues to hold the retained proceeds under the Annuity that is

payable to the beneficiary legally entitled to same.

          20.      Catholic Life is merely an innocent stakeholder in this action, having and

claiming no interest in the death benefits. Catholic Life acknowledges its obligation to pay the

death benefits and it is ready and willing to fulfill such obligation, but Catholic Life is in genuine

doubt as to the proper recipient of those funds attributable to the matters in dispute in the

Contest.

          21.      Given the conflicting claims, Catholic Life is unable to disburse the death benefits

without potentially exposing itself to duplicative claims or liabilities. Catholic Life desires and is

entitled to avoid duplicative liability therefor.

          22.      Catholic Life thus now pleads for interpleader and for judicial resolution of this

dispute over the Annuity #CTX184313 proceeds.

                                       V.        CAUSES OF ACTION

A.        Interpleader – Federal Rule of Civil Procedure 22

          23.      Pursuant to Federal Rule of Civil Procedure 22, Catholic Life requests that the

Court determine who among the Defendants/Claimants is the proper recipient of the purportedly

assigned benefits of Annuity #CTX184313.

          24.      Rule 22 interpleader does not require the deposit of a stake with the Court clerk.

Murphy v. Travelers Ins., 534 F.2d 1155, 1159 (5th Cir. 1976).

B.        Interpleader – 28 U.S.C. §§ 1335 & 2361



1
    As of the approximate date of this filing.

Complaint in Intervention                                                                         Page 4



52944660;1
         Case 2:20-cv-00143 Document 1 Filed on 05/26/20 in TXSD Page 5 of 6



         25.      In the alternative, pursuant to 28 U.S.C. § 1335 and § 2361, Catholic Life requests

the Court determine who among the Defendants/Claimants is the proper recipient of the

purportedly assigned benefits of Annuity #CTX184313.

         26.      Catholic Life seeks leave from the Court to deposit amounts reflecting the

retained death benefits owed under the Annuity into the Court’s registry, and upon tendering said

amounts, Catholic Life requests a discharge from liability as to the amounts deposited into the

Court’s registry and a dismissal with prejudice.

C.       Declaratory judgment

         27.      Pursuant to Federal Rule of Civil Procedure 57, Catholic Life seeks a judicial

declaration of who among the Defendants/Claimants are entitled to the purportedly assigned

benefits of Annuity #CTX184313.

                                               PRAYER

         Wherefore, Plaintiff Catholic Life prays for judgment against Defendants in Interpleader,

and each of them, as follows:

         (a)      That the Defendants, and each of them, be required to litigate among themselves

in this forum their claims to the funds described;

         (b)      That the Court enter an order restraining Defendants, and each of them, from

instituting or further prosecuting any other proceeding affecting the rights and obligations

between and among the parties to the interpleader and their agents until further order of the

Court;

         (c)      That the Court determine and enter an order setting forth the proper recipients of

the funds; and




Complaint in Intervention                                                                        Page 5



52944660;1
        Case 2:20-cv-00143 Document 1 Filed on 05/26/20 in TXSD Page 6 of 6



         (d)      That Catholic Life be discharged from this action with prejudice following either

deposit of the proceeds into the registry of the Court or payment of a bond as the Court directs,

and that the Court order that Catholic Life may collect from the proceeds its reasonable

attorneys’ fees for filing this action.

         Alternatively, Plaintiff Catholic Life prays for a declaratory judgment from the Court,

identifying who should have possession the purportedly assigned benefits of Annuity

#CTX184313

         Plaintiff Catholic Life prays for such and further relief at law or equity that it may show

itself to be justly entitled.

                                                   Respectfully submitted,

                                                   By: /s/ Benjamin G. Kemble
                                                   Benjamin G. Kemble
                                                   State Bar No. 24050864
                                                   Email: benjamin.kemble@akerman.com
                                                   Laurence S. Kurth
                                                   State Bar No. 11768450
                                                   Email: laurence.kurth@akerman.com
                                                   Akerman, LLP
                                                   112 E. Pecan Street, Suite 2750
                                                   San Antonio, Texas 78205
                                                   (210) 582-0220 (Phone)
                                                   (210) 582-0231 (Fax)

                                                   ATTORNEYS FOR
                                                   CATHOLIC LIFE INSURANCE UNION




Complaint in Intervention                                                                      Page 6



52944660;1
